Case: 18-10897   Date Filed: 05/10/2019   Page: 1 of 2


                                                      [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ______________________

                             No. 18-10897
                         Non-Argument Calendar
                        ______________________

                D.C. Docket No. 6:16-cr-00256-CEM-TBS-1

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

versus

TROY BENNETT,
                                                      Defendant-Appellant.

                        ______________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                        ______________________

                              (May 10, 2019)

Before, TJOFLAT, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-10897     Date Filed: 05/10/2019    Page: 2 of 2


      Troy Bennett appeals his 300-month sentence, which the district court

imposed pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e). We affirm

because both of Mr. Bennett’s arguments are foreclosed by Eleventh Circuit

precedent. See United States v. Hill, 799 F.3d 1318, 1323 (11th Cir. 2015) (holding

that a conviction for resisting an officer with violence pursuant to Fla. Stat. §843.01

is a violent felony under the ACCA’s elements clause); United States v. Smith, 775
F.3d 1262, 1267-68 (11th Cir. 2014) (holding that a conviction for possession of

cocaine with the intent to distribute pursuant to Fla. Stat. §893.13 is a serious drug

offense under the ACCA). We recognize Mr. Bennett’s arguments that cases like

Hill and Smith were incorrectly decided, but we are nevertheless bound to follow

them. See, e.g., Smith v. GTE Corp., 236 F.3d 1292, 1303 (11th Cir. 2001).

      AFFIRMED.




                                          2